Citation Nr: 1022704	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
dental disorder, claimed as due to VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from October 1966 to 
September 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

A September 2006 document shows that the appellant failed to 
appear for his scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks compensation for additional disability 
incurred during VA treatment from November 1969 to April 1970 
under 38 U.S.C.A. § 1151.

In February 2009, the Board remanded this case for a VA 
medical opinion on whether there was additional disability 
due to VA dental treatment from November 1969 to April 1970; 
and, if so, whether the proximate cause for any additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgement, or similar instance of fault on 
the part of VA in furnishing the surgery; or whether such 
disability was due to an event not reasonably foreseeable.  
The Board requested a complete rationale for this opinion.  
The Board noted that a medical statement from the appellant's 
private dentist (Dr. Banks), dated October 1996, indicated 
that VA treatment from 1969 to 1970 was not acceptable, 
citing that there were better means of prosthetic 
replacement, gross overhands, and overuse of amalgam.

In April 2009, a VA dentist received the request for a VA 
medical opinion.  He opined as follows:
Since I was not at the original 
examination or treatment by Dr. Banks 
at a later date any opinion would be 
strictly supposition on my part.  That 
question cannot be answered at this 
time due to my inability to have seen 
the appellant at the original time.

The Board finds that the VA medical report dated April 2009 
is inadequate.  The dentist failed to address any part of the 
Board's query and provided no rationale for the statement 
that an opinion would be "strictly supposition."  The VA 
dentist's statement that his inability to have seen the 
patient, without more, is not a complete rationale for his 
declining to provide the requested medical opinion.  
Moreover, the Board cannot help but observe that at least one 
dentist, Dr. Banks, had no difficulty providing commentary on 
VA treatment that was performed many years prior.  This 
suggests that another dentist may be able to provide the 
requested opinion, or alternatively provide a complete 
rationale for stating that an opinion would amount to 
speculation.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the AOJ 
is again requested to comply with the Board's remand 
directives, stated below.

Accordingly, the case is REMANDED:

1.  A VA medical opinion should be 
obtained from a dentist.  The claims file 
should be provided to the dentist for 
review.  The dentist should review the VA 
dental treatment records dated in 1969 and 
1970 and the October 1996 written 
statement from the appellant's private 
dentist.  The examiner should indicate as 
follow:
(a) whether there is additional 
disability as a result of VA dental 
treatment from November 1969 to April 
1970; and 
(b) if yes, whether the proximate cause 
of additional disability was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the surgery; or 
whether such disability was due to an 
event not reasonably foreseeable. 
A complete rationale for all opinions must 
be provided.

If the dentist determines that he/she 
cannot render an opinion on the above 
matters, he/she should fully explain why 
an opinion may not be rendered or why an 
opinion would be speculative-a complete 
rationale must be provided clearly 
indicating the bases for the conclusion.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


